Keefe, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other oosts, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States is as follows:
Mfgrs. Nos. 1000 - 1002 - 1003 - 1010 - 10111022 - 1023 - 1034 - 1035 and 1013
All at 79 shillings, 3 pence per dozen, less 5% cash discount, plus 33 British Purchase tax.
Mfgrs. Nos. 1-31-52-44-53 and 43
All at 36 shillings per dozen, less 5% cash discount, plus 33)4% British Purchase tax.
It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation.
It is further agreed that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:
Mfgrs. Nos. 1000 - 1002 - 1003 - 1010 - 1011 - 1022 - 1023 - 1034 - 1035 and 1013
All at 79 shillings, 3 pence per dozen, less 5% cash discount, plus 33)4% British Purchase tax.
Mfgrs. Nos. 1-31-52-44-53 and 43 All at 36 shillings per dozen, less 5% cash discount, plus 33J4% British Purchase tax.
Judgment will be rendered accordingly.